Exhibit 10.40

SETTLEMENT AND LICENSE AGREEMENT

This Settlement and License Agreement (this “Agreement”), effective as of the
date when executed by all Parties hereto and the signatory to Exhibit C (the
“Effective Date”), is made and entered into between Sky Technologies, LLC, a
Massachusetts limited liability company, Ariba, Inc., a Delaware corporation,
and Procuri, Inc. (each a “Party” and collectively the “Parties”).

RECITALS

WHEREAS, Ariba filed a lawsuit against Sky in the United States District Court
for the District of Massachusetts on September 16, 2005, Case
No. 05-CA-11883-WGY;

WHEREAS, Ariba’s lawsuit was subsequently dismissed without prejudice so that
Sky and Ariba could pursue settlement discussions;

WHEREAS, after such discussions were unsuccessful in resolving the dispute
between Sky and Ariba, Sky then filed a lawsuit against Ariba in the United
States District Court for the District of Massachusetts on October 17, 2006 Case
No. 1:06-CV-11889 WGY, and Ariba filed counterclaims therein;

WHEREAS, on September 20, 2007, Ariba announced the acquisition of Procuri,
Inc.;

WHEREAS, on October 19, 2007, Sky filed a lawsuit against Procuri in the United
States District Court for the Eastern District of Texas, Case No. 07-CV-462
(collectively, with the two Massachusetts cases, the “Actions”);

WHEREAS, on December 17, 2007, Ariba closed its acquisition of Procuri;

WHEREAS, Ariba and Procuri do not acknowledge any liability nor the validity of
Sky’s patents;

WHEREAS, Sky, Ariba and Procuri now desire to settle each of the claims and
counterclaims asserted in the Actions on the terms and conditions respectively
set forth in this Agreement; and

NOW, THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, it is hereby agreed by and between the
Parties as follows:



--------------------------------------------------------------------------------

AGREEMENT

1. Definitions.

“Ariba” means Ariba Inc. and any (i) parent formed as a result of a
recapitalization or other restructuring where such parent is owned in
substantially the same proportions by the persons who held Ariba Inc.’s
securities immediately before such transaction, (ii) Subsidiary
(iii) predecessor-in-interest entity, including without limitation Procuri,
(iv) Ariba Successor-In-Interest, or (v) any subsequently acquired assets or
companies or portions of companies (“Acquired Entities/Assets”), except where
there is a pending lawsuit by Sky Technologies LLC against such Acquired
Entity/Assets prior to a public announcement of the acquisition.

“Ariba Customer” means any licensed customer or licensed user of any Ariba
Offering.

“Ariba Offering” means any past, present or future Ariba product or service
made, used, leased, distributed, licensed, offered for sale, lease or license,
or sold anywhere in any territory worldwide, including without limitation a
service, software or hardware product, or technology such as the Ariba Supplier
Network, Ariba multi-tenant hosted on-demand spend management applications,
and/or Ariba single-tenant hosted enterprise applications.

“Ariba Parties” means Ariba and each of their respective past and present
officers, employees, directors, shareholders, agents, attorneys, and insurers.

“Ariba Successor-in-Interest” means any or all acquiring entities of Ariba or
its assets, provided that the scope of coverage hereunder for acquiring entities
of Ariba or its assets extends only to Ariba Offerings in existence at the time
of any such acquisition, as well as any subsequent versions or enhancements
thereof, but for the avoidance of doubt does not extend to (a) any pre-existing
infringing technology, product or service of the acquirer, or (b) any subsequent
versions or enhancements of such pre-existing technology, product or service of
the acquirer after such an acquisition.

“Ariba Distributor” means any third party authorized by Ariba to copy, sell,
host, license, resell, co-sell, install, localize, configure, and/or customize
and/or modify insofar as Ariba retains ownership of the underlying intellectual
property, any Ariba Offering.

“Covered Product” means (i) any Ariba Offering, (ii) any product, service or
technology of a third-party (not including any Ariba Successor-in-Interest)
distributed by Ariba insofar as it is bundled with, utilizes or invokes
functions, features, services or technology, including but not limited to
enterprise services, contained in or available from or through any Ariba
Offering.

“Beneficiary Parties” means each of Ariba, any Ariba Distributor, any Ariba
Customer and any other authorized user of an Ariba Offering, as well as any
third party who, with respect to any Ariba Customer’s use of any application or
service of an Ariba Offering, practices one or more steps in a method claim or
provides one or more elements of an apparatus or system claim of one or more of
the Licensed Patents.

 

2



--------------------------------------------------------------------------------

“Licensed Patents” means (i) U.S. Patent Nos. 6,141,653, 6,332,135, 6,336,105,
6,338,050, 7,149,724, 7,162,458, 7,194,442, 7,222,109 (ii) any U.S. or
international patents or patent applications claiming the benefit of a filing
date from any of the foregoing patents or the applications therefor, (iii) all
divisional, continuation, continuation-in-part, re-issue, reexamination, CPA and
RCE applications and patents based on any of the patents or patent applications
recited in clauses (i) or (ii), and (iv) any other U.S. or international patents
or U.S. or international applications (a) that are now owned (in full or
partially) by Sky (b) that are exclusively licensed to Sky, or (c) with respect
to which Sky has the right to grant licenses or covenants not to sue.

“Subsidiary” means any entity with regard to which (a) greater than fifty
percent (50%) of whose outstanding stock or other equity interest entitled to
vote for the election of directors or similar managing authority of such entity
is directly or indirectly through one or more intermediaries owned or controlled
by Ariba, or (b) which is owned or controlled directly or indirectly through one
or more intermediaries by Ariba, so long as the percentage ownership and voting
rights give Ariba effective control of the subsidiary sufficient to ensure
compliance with the terms of this Agreement.

“Sky” means Sky Technologies LLC, its secured creditors who provide consent in
the form of Exhibit C hereto, any Sky Successor-in-Interest, and any company in
which Jeffrey Conklin holds a majority or controlling interest other than any
company that holds other patents unless it also holds one or more of the
Licensed Patents, including without limitation Ozro, Inc..

“Sky Successor-in-Interest” means any successor or assign with respect to the
Licensed Patents. The covenants made herein are intended to “run with” the
Licensed Patents and to bind any party in a position to enforce them, and Sky,
including any Sky Successor-in-Interest, shall disclose this Agreement in
connection with any proposed transaction resulting in the creation of a new Sky
Successor-in-Interest, and shall obtain consent in writing to the terms hereof
prior to any such transaction.

2. License Grants.

Provided that Ariba and Procuri have made the payments required by paragraph 3.1
hereof, the following licenses are hereby granted.

2.1 License Grants.

(a) Sky hereby grants to Ariba an irrevocable, perpetual, nonexclusive, fully
paid-up, royalty free, right and license under the Licensed Patents to make,
have made, use, lease, sell, offer to sell, import, export and otherwise
transfer any Ariba Offering in any territory worldwide, and to practice any
method or process or use any product involved in the manufacture, sale, offering
for sale, or use thereof.

(b) Sky hereby grants to Ariba Distributors an irrevocable, perpetual,
nonexclusive, fully paid-up, royalty free, right and license under the Licensed
Patents to use, lease, sell, offer to sell, import, export, otherwise transfer,
and make (only insofar as using, leasing, selling, offering to sell, importing,
exporting or otherwise transferring an Ariba Offering may require making the
apparatus or system claimed in any Licensed Patent), any Ariba Offering in any
territory worldwide.

 

3



--------------------------------------------------------------------------------

(c) Sky hereby grants to Ariba Customers an irrevocable, perpetual,
nonexclusive, fully paid-up, royalty free, right and license under the Licensed
Patents to use, and to make (only insofar as using any Ariba Offering may
require making the apparatus or system claimed in any Licensed Patent), any
Ariba Offering in any territory worldwide.

2.2 Limitations on License. No license is granted by Sky either directly or by
implication, estoppel, or otherwise other than under the Licensed Patents nor
with respect to anything other than Ariba Offerings. No right to sublicense is
granted hereunder except as may occur by operation of law as a result of the
express grants set forth herein.

2.3 Patent Marking. Ariba shall comply prospectively with all statutory marking
requirements for the negotiation event type.

3. Payment.

3.1 Payment Amount. Within ten (10) business days from the Effective Date, Ariba
shall pay to Sky Technologies LLC a one-time settlement payment amount of five
million five hundred thousand United States dollars ($5,500,000), and Procuri
shall pay to Sky Technologies LLC a one-time settlement payment amount of two
million United States dollars ($2,000,000). Ariba further agrees to pay the
verified reasonable expenses of Sky Technologies LLC in connection with the
Massachusetts actions, in a total amount not to exceed $400,000, as follows.
Within ten (10) business days from the Effective Date, Sky shall supply to Ariba
a summary of all such expenses paid, along with copies of any outstanding
non-confidential invoices. Sky agrees to certify that any amounts paid or
outstanding for invoices containing confidential material are valid, but shall
not be obligated to disclose such invoices containing confidential material. Any
invoices not supplied within the ten-day period shall not be subject to
reimbursement. Within twenty days of the Effective Date, Ariba shall pay the
expenses submitted by means of a check made out to Sky Technologies LLC.

3.2 Means of Payment. Provided that Sky Technologies LLC has supplied its
Taxpayer ID number, the settlement payments (other than expense reimbursement)
shall be made in United States Dollars and shall be made by electronic funds
transfers to Susman Godfrey LLP. Payment shall be made to the following account:

Susman Godfrey LLP -

Multi-Client Account

JPMorgan Chase Bank of Texas

712 Main, 2nd Floor East

Houston, TX 77002

ABA #021000021

Swift Code CHASUS33

Account #00103347069

Matter #009382

 

4



--------------------------------------------------------------------------------

Sky hereby acknowledges and agrees that payments made by Ariba and Procuri of
the settlement amounts in the means specified by this paragraph shall be a full
and complete compliance with the payment obligations hereunder (other than the
expense reimbursement payments for which a different means of payment is
provided in paragraph 3.1).

3.3 Taxes. Ariba and Procuri shall make all payments due hereunder in United
States currency clear of and without deduction or deferment for any demand,
set-off, counterclaim or other dispute. Each Party shall be separately and
individually responsible for the tax consequences to it of this transaction.

4. Dismissals, Releases and Covenants Not To Sue.

4.1 Dismissals. Within five (5) business days of the Effective Date hereof, Sky
shall cause to be filed in the District of Massachusetts, Case No. 1:06-CV-11889
WGY, a fully executed stipulated order of dismissal with prejudice in the form
attached hereto as Exhibit A. Within five (5) business days of the Effective
Date hereof, Sky shall cause to be filed in the Eastern District of Texas, Case
No. 07-CV-462 a fully executed dismissal with prejudice in the form attached
hereto as Exhibit B.

4.2 Releases.

Except as necessary to enforce this Agreement, Ariba, Inc. and Procuri, Inc.
hereby unconditionally release and forever discharge Sky Technologies LLC from
any and all claims, demands, liens, actions, suits, causes of action,
obligations, controversies, debts, costs, attorneys’ fees, expenses, damages,
judgments, orders, and liabilities of whatever kind or nature at law, in equity,
or otherwise, whether now known or unknown, suspected or unsuspected, and
whether or not concealed or hidden, which have existed or may have existed, or
which do exist or which hereafter can, shall or may exist, based on any facts,
acts, events, or omissions, occurring from the beginning of time to the
Effective Date.

Except as necessary to enforce this Agreement, Ariba, Inc. and Procuri, Inc.
hereby release and forever discharge the past and present officers, employees,
directors, shareholders, agents, attorneys, secured creditors and insurers of
Sky Technologies LLC from any and all claims, demands, liens, actions, suits,
causes of action, obligations, controversies, debts, costs, attorneys’ fees,
expenses, damages, judgments, orders, and liabilities of whatever kind or nature
at law, in equity, or otherwise, whether now known or unknown, suspected or
unsuspected, and whether or not concealed or hidden, arising out of or related
to the claims made in the Actions.

Except as necessary to enforce this Agreement, Sky hereby unconditionally
releases and forever discharges Ariba, Inc. and Procuri, Inc. from any and all
claims, demands, liens, actions, suits, causes of action, obligations,
controversies, debts, costs, attorneys’ fees, expenses, damages, judgments,
orders, and liabilities of whatever kind or nature at law, in equity, or
otherwise, whether now known or unknown, suspected or unsuspected, and whether
or not concealed or hidden, which have existed or may have existed, or which do
exist or which hereafter can, shall or may exist, based on any facts, acts,
events, or omissions, occurring from the beginning of time to the Effective
Date.

 

5



--------------------------------------------------------------------------------

Except as necessary to enforce this Agreement, Sky hereby releases and forever
discharges the Ariba Parties other than Ariba, Inc. and Procuri, Inc. (who are
addressed in the preceding paragraph) from any and all claims, demands, liens,
actions, suits, causes of action, obligations, controversies, debts, costs,
attorneys’ fees, expenses, damages, judgments, orders, and liabilities of
whatever kind or nature at law, in equity, or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden,
arising out of or related to the claims made in the Actions.

4.3 Covenants Not To Sue

(a) Sky hereby covenants not to commence or pursue any legal proceeding anywhere
in the world against the Beneficiary Parties alleging that any Covered Product
infringes (directly or indirectly, jointly or severally) any of the Licensed
Patents.

(b) Ariba hereby agrees that it shall not engage in or assist any further
challenges to any Licensed Patent, except in defense of any claims against
Acquired Entities/Assets not covered by this Agreement or as required by law to
respond to a subpoena or other litigation process.

(c) Except as necessary to enforce this Agreement, Sky and Jeffrey Conklin
hereby agree not to advocate or have any financial interest in any future suit
against Ariba related to infringement of the Licensed Patents.

5. Mutual Warranty. Sky hereby represents and warrants that it has the full
right and power to grant the licenses set forth in this Agreement, and that
there are no outstanding agreements, assignments, or encumbrances inconsistent
with the provisions of this Agreement. Each Party hereto warrants and represents
to the other that its execution hereof has been duly authorized by all necessary
corporate action of such Party and will hold harmless any Party to this
Agreement for attorneys’ fees, costs, expenses, or damages incurred or paid as a
result of any assertion that such person or entity lacks such authority. Ariba
will indemnify, defend and hold Sky harmless for attorneys’ fees, costs,
expenses, or damages incurred or paid as a result of Procuri’s failure to make
payment.

6. Confidentiality.

6.1 Non-Disclosure. Sky and its attorneys agree not to disclose any term or
condition of this Agreement to any third party without the prior written consent
of Ariba. This obligation is subject to the following exceptions:

(a) disclosure is permissible if required by government or court order or
subpoena, provided the Party required to disclose first gives the other ten
(10) business days prior written notice to enable it to seek a protective order;

(b) disclosure is permissible if otherwise required by law;

(c) disclosure is permissible if required to enforce rights under this
Agreement;

 

6



--------------------------------------------------------------------------------

(d) disclosure is permissible to the extent reasonably necessary, on a
confidential basis, to inform Sky’s accountants, attorneys, financial advisors,
its present or future providers of venture capital and/or potential investors in
or acquirers.

(e) disclosure by Sky is permissible if the terms and conditions of this
Agreement are publicly disclosed by Ariba. Under such circumstances, Sky may do
no more than refer third parties to Ariba’s public securities filings, without
any further comment of any kind whatsoever except the form of comment specified
in paragraph 6.2(c).

6.2 Publicity.

(a) Neither Sky, nor its attorneys, may issue any press release, announcement or
otherwise publicize the settlement or this Agreement or any of its terms,
including without limitation publication or discussion of the settlement
Agreement on Sky’s web site.

(b) Sky may identify Ariba and Procuri as licensees.

(c) If asked about the Actions, or any of them, or the results thereof, Sky and
its attorneys may respond only that “Ariba (and Procuri) is/are licensees under
Sky’s patents and the matter(s) has/have been resolved,” and may not provide
further comment.

(d) The Protective Order entered in the Massachusetts action shall govern the
disposition of discovery material. Neither Sky nor Ariba’s discovery materials
may be disclosed. Each Party must provide notice and an opportunity for the
other to object before disclosure to any third party of any discovery material
in other legal proceedings. There shall be no further discovery initiated by any
Party.

7. Notices.

7.1 Notices. All notices, including notices change of address, required or
permitted to be given hereunder shall be in writing and shall be delivered by
hand, or if dispatched by prepaid air courier or by registered or certified
airmail, postage prepaid, addressed as follows:

 

If to Sky:

   If to Ariba or Procuri:

SKY Technologies, LLC

   David Middler, Esq.

Jeff Conklin

   General Counsel

398 Columbus Avenue

   Ariba, Inc.

Suite 292

   807 11th Ave.

Boston, MA 02116

   Sunnyvale, CA 94089

With a copy to:

  

Greg White

   Annette Hurst, Esq.

Seyfarth Shaw

   Heller Ehrman LLP

Two Seaport Lane

   333 Bush St.

Suite 300

   San Francisco, CA 94104

Boston MA 02210

  

 

7



--------------------------------------------------------------------------------

7.2 Deemed Service. Such notices shall be deemed to have been served when
received by addressee or, if delivery is not accomplished by reason of some
fault of the addressee, when tendered for delivery. Any Party may give written
notice of a change of address and, after notice of such change has been
received, any notice or request shall thereafter be given to such Party as above
provided at such changed address.

8. Independent Contractor. Each Party is an independent contractor and has and
shall have no power, and each Party will not represent that it has any power, to
bind the other Party or to assume or create any obligation or responsibility on
behalf of the other Party. Nothing in this Agreement shall be deemed to create
any partnership, joint venture or franchise relationship among the Parties.

9. General Provisions.

9.1 Entire Agreement. This Agreement (and the Protective Order referenced in
paragraph 6.2(d)) constitutes the entire agreement and understanding between the
parties hereto with respect to its subject matter and terminates and supersedes
any prior or contemporaneous agreements or understandings relating to such
subject matter. None of the provisions of this Agreement may be waived or
modified except in a writing signed by both parties, and there are no
representations, promises, agreements, warranties, covenants or undertakings
other than those contained herein.

9.2 No Waiver. No delay or omission on the part of any Party to this Agreement
in requiring performance by another Party or in exercising any right hereunder
shall operate as a waiver of any provision hereof or of any right or rights
hereunder, and the waiver, omission or delay in requiring performance or
exercising any right hereunder on any one occasion shall not be construed as a
bar to or waiver of such performance or right, or of any right or remedy under
this Agreement on any future occasion.

9.3 Attorneys’ Fees. In the event of any action to enforce this Agreement or on
account of any breach of or default under this Agreement, the prevailing party
in such action shall be entitled to recover, in addition to any other relief to
which it may be entitled, all reasonable attorneys’ and experts’ fees incurred
by the prevailing party in connection with such action (including, but not
limited to, any appeal thereof).

9.4 Governing Law; Jurisdiction and Venue. This Agreement shall be interpreted,
construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts without reference to its choice of law rules, except to the extent
preempted by the laws of the United States of America. With respect to all
disputes arising in connection with this Agreement and the dismissal of this
Action, the Parties and Jeffrey Conklin consent to jurisdiction, including
personal and/or subject matter, and venue in the United States District Court
for the District of Massachusetts. The Parties waive their right to object to,
or challenge, the jurisdiction or venue of said court.

9.5 Interpretation of Agreement. This Agreement is the product of an arms-length
negotiation between the Parties, with each of the Parties being represented by
legal counsel of their choice. Accordingly, in any interpretation of this
Agreement, it shall be deemed that this

 

8



--------------------------------------------------------------------------------

Agreement was prepared jointly by the Parties, and no ambiguity shall be
construed or resolved against any Party on the premise or presumption that such
Party was responsible for drafting this Agreement. Section and subsection
headings in this Agreement are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose or be given
any substantive effect.

9.6 Further Assurances. Each Party shall do, or cause to be done, all such
further acts, and shall execute, acknowledge and deliver, or cause to be
executed, acknowledged and delivered, any and all such further documentation as
another Party reasonably requires to carry out the purposes of this Agreement.

9.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the Effective Date.

 

Agreed to:     Agreed to: SKY TECHNOLOGIES, LLC     ARIBA, INC. By:   /s/
Jeffrey M. Conklin     By:   /s/ Wayne Kimber Name:   Jeffrey M. Conklin    
Name:   Wayne Kimber Title:   President     Title:  

Vice President

Date:   January 18, 2008     Date:   January 18, 2008

 

Agreed to:     Agreed to: OZRO, INC.     PROCURI, INC. By:   /s/ Jeffrey M.
Conklin     By:   /s/ Wayne Kimber Name:   Jeffrey M. Conklin     Name:   Wayne
Kimber Title:   Director \ President     Title:  

Vice President

Date:   January 19, 2008     Date:   January 18, 2008

 

Agreed to: JEFFREY CONKLIN, AN INDIVIDUAL /s/ Jeffrey M. Conklin Date:
January 18, 2008

 

9



--------------------------------------------------------------------------------

Exhibit A

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MASSACHUSETTS

 

     §       §    SKY TECHNOLOGIES LLC    §       §    Plaintiff,    §       §
   v.    §    Case No. 1:06-CV-11889 WGY    §    ARIBA, INC.    §    JURY TRIAL
DEMANDED    §    Defendant.    §         §   

STIPULATED ORDER OF DISMISSAL

Pursuant to the provisions of Fed. R.Civ.P. 41, the parties, by and through
their counsel of record, hereby dismiss with prejudice all claims and
counterclaims asserted by them in the above-styled actions. Each side will bear
its own fees and costs.

 

By:       Attorneys for Plaintiff   SKY TECHNOLOGIES, LLC

 

By:       Attorneys for Defendant   ARIBA, INC.

 

10



--------------------------------------------------------------------------------

Exhibit B

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF TEXAS

 

     §       §    SKY TECHNOLOGIES LLC    §       §    Plaintiff,    §       §
   v.    §    Case No. 07-CV-462    §    PROCURI, INC.    §    JURY TRIAL
DEMANDED    §    Defendant.    §         §   

STIPULATED ORDER OF DISMISSAL

Pursuant to the provisions of Fed. R.Civ.P. 41, the parties, by and through
their counsel of record, hereby dismiss with prejudice all claims and
counterclaims asserted by them in the above-styled actions. Each side will bear
its own fees and costs.

 

By:       Attorneys for Plaintiff   SKY TECHNOLOGIES, LLC

 

By:       Attorneys for Defendant   PROCURI, INC.

 

11



--------------------------------------------------------------------------------

Exhibit C

CONSENT BY CROSS-ATLANTIC CAPITAL PARTNERS

I, Frederick Tecce, on behalf of Cross-Atlantic Capital Partners, Inc., The
Co-Investment 2000 Fund LP, and Cross-Atlantic Technology Fund, L.P., secured
creditors of Sky Technologies, LLC, and on behalf of Ozro, Inc., do hereby
consent and enter into this Agreement.

 

By:   /s/ Frederick Tecce (Duly Authorized)

 

12